DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 12-15 and 21-22, drawn to a silver nanowire comprising metal clumps, classified in H01B 1/02.
II. Claims 16-20, drawn to a method of producing silver nanowires having metal clumps, classified in B22F 9/30.
III. Claim 23, drawn to a method for producing silver nanowires with metal oxide clumps, classified in B22F 1/16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the silver nanowire as claimed can be made by another, materially different process, such as alloying metal particulates containing metal other than Ag intermittently to the surface of the silver nanowire through a thermal alloying step instead of the metal ion reduction and metal clump precipitation steps as claimed.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different function as the method of invention II produces silver nanowires with surface precipitated metal clumps whereas the method of invention III produces silver nanowires with surface precipitated metal oxide clumps.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the silver nanowire of invention I contains metal clumps chemically bonded to the surface of the nanowire whereas the method of invention II is directed to producing a silver nanowire with metal oxide clumps precipitated intermittently along the nanowire surface, particularly, precipitated metal clumps are oxidized to form the metal oxide clumps, such that the silver nanowire of invention I cannot result from the process of invention III. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art in view of their different classification
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If invention I is elected (claims 12-15 and 21-22), the following election of species must also be made:
This application contains claims directed to the following patentably distinct species:
Species IA: claim 13, drawn to a silver nanowire comprising metal clumps of Cu, Ni, Fe, Co, or combinations thereof, requiring search in B22F 2301/15.
Species IB: claim 15, drawn to a silver nanowire comprising clumps of metal oxides, requiring search in B22F 2302/25. 
The species are independent or distinct because the claims to different species recite mutually exclusive clump compositions (metal vs metal oxide). See MPEP 806.04(f). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 12, 14, and 21-22 are generic.

If invention II is elected (claims 16-20), the following election of species must also be made:
This application contains claims directed to the following patentably distinct species:
Species IIA: claim 18, drawn to a method of producing silver nanowires having metal clumps wherein the metal is Cu, requiring search in B22F 2301/10.
Species IIB: claim 20, drawn to a method of producing silver nanowires having metal clumps wherein the metal is Ni, Fe, or Co, requiring search in B22F 2301/15. 
The species are independent or distinct because the claims to different species recite mutually exclusive metal clump compositions (Cu vs Ni, Fe, or Co). See MPEP 806.04(f). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 16-17 and 19 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁ the species have acquired a separate status in the art in view of their different classification
⦁ the species have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Chris Davis (r/n 61926) on 10/27/2022 a provisional election was made without traverse to prosecute invention I, species I(A), claims 12-14 and 21-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The language of “precipitated intermittently on a surface” in claim 12 is
being treated as a product-by-process limitation. "Even though product-by-process claims are
limited by and defined by the process, determination of patentability is based on the product
itself. The patentability of a product does not depend on its method of production. If the product
in the product-by-process claim is the same as or obvious from a product of the prior art, the
claim is unpatentable even though the prior product was made by a different process." In re
Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 contains the following new matter “wherein the metal clumps consist of metal that is different from silver, and wherein each of the metal clumps is present around the entire circumference of the silver nanowires,” as from the instant disclosure, it is not clear that Applicant had possession a silver nanowire wherein each metal clump consists of metal different from silver and is present around the entire circumference of the nanowire. The specification and original disclosure only provide that the metal clumps fully encircle the entire circumference of the silver nanowire when the metal clumps contain silver, particularly, “If the metal of the metal clumps is silver, or silver and copper, each of the metal clumps is typically in the shape of a sphere or a spindle extending in the wire length direction, and is present around the entire circumference of the wire forming the trunk of the silver nanowire (see FIG. 2(c), for example). …On the other hand, if the metal of the metal clumps is the same as the metal of the metal ions, such as nickel, iron, or cobalt, each of the metal clumps is typically present at part in the circumferential direction of the wire forming the trunk of the silver nanowire (see FIG. 5(b), for example). That is to say, there is a silver wire forming the trunk, at an end of each of metal clumps. The reason for this is that, if the metal of the metal clumps is the same as the metal of the metal ions, such as nickel, iron, or cobalt, for example, as shown in FIG. 5(d), the metal is precipitated at one side of a pentagonal shape that is a cross-section of the silver nanowire as a starting material,” (instant specification pg. 13, lines 4-19, Fig. 2(c), Fig. 5(b)). It is noted that this is the only portion of the disclosure that addresses the degree of circumferential extension of the metal clumps and specifically points to metal clump compositions of Ag and Ag-Cu as forming around the entire nanowire circumference; however, when the metal clumps are metals different than silver, the metal clumps are only present at a portion of the nanowire circumference. The disclosure does not contain a single embodiment wherein the metal clumps both contain only metal that is different than silver and are present around the entire circumference of the nanowire. 

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention.
Claim 14 is directed to a silver nanowire having metal clumps intermittently bonded to the surface thereof, wherein the metal clumps consist of metal that is different than silver and each of the metal clumps is present around the entire circumference of the silver nanowire. The Examiner submits that the silver nanowire has not been sufficiently disclosed such that one of ordinary skill in the art would be enabled to make the invention without undue experimentation. Particularly, the means by which Applicant could achieve production of a silver nanowire wherein the metal clumps both encircle the entire nanowire circumference and contain only metal that is different than Ag. 
The Examiner notes that a determination of a lack of enablement and undue experimentation is established based on several factors, including but not limited to 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Furthermore, a determination of a lack of enablement is made based on the analysis of all relevant factors, not of only one. See MPEP 2164.01(a). The factors have been applied as follows:
1-2) The nature of the invention is to a silver nanowire having metal clumps intermittently bonded to the nanowire surface. However, claim 14 is drawn to a narrow combination of two separate embodiments of the instant disclosure, the combination requiring that the metal clumps consist of metal that is different than Ag and that each of the metal clumps is present around the entire circumference of the nanowire. Throughout the disclosure, the features of metal clumps containing only metal different than Ag and metal clumps encircling the entire nanowire circumference are never disclosed as being present in combination in the clumps bonded to the nanowire surface, such that the combined method of claim 14 is limited substantially beyond the metal clump features taught as entirely separate embodiments (instant specification Pg. 13, lines 4-19). 
3) The state of the art is not considered to lessen the burden of experimentation placed upon one of ordinary skill in the art as even the closest prior art of record, Gordon et al. (NPL “Stability and structure of nanowires grown from silver, copper and their alloys…”) teaching an Ag nanowire with surface-alloyed Cu doped structures, does not teach steps for producing Ag nanowires with metal clumps both consisting of metal different than Ag and being present around the entire nanowire circumference. Additionally, no further teachings are provided in the prior art towards achieving the nanowire structure as claimed. 
4) One of ordinary skill in the art would have an advanced degree and/or several years of experience in materials science or surface engineering. 
5) Regarding the level of predictability in the art, it is not clear that a silver nanowire can be predictably made to achieve metal clumps consisting of metal different than silver and each being present around the entire nanowire circumference as claimed, absent any further disclosure directed to this combination, such that there is considerable unpredictability expected for producing the silver nanowire as claimed.
6) The amount of direction provided by the inventor is insufficient to enable the production of the combination of compositional and structural features of the metal clumps bonded to the silver nanowire surface as claimed. The degree of circumferential extension for the metal clumps is only addressed once in the specification (Pg. 13, lines 4-19), where only metal clumps containing Ag or Ag-Cu are disclosed as encircling the entire nanowire circumference and metal clumps containing only metals other than silver are particularly contrasted as only being present at part of the nanowire circumference. The disclosure suggests that only metal clump compositions containing Ag achieve full encircling of the nanowire circumference and that absent an Ag content in the metal clumps, the clumps will only be present at a portion of the circumference. 
7) The instant specification provides 3 working examples of silver nanowires with precipitated clumps of Ag, Ag-Cu, and Ag-Ni (Pg. 34-42), and further provides TEM images for the silver nanowires with Ag-containing clumps (Fig. 2) and the silver nanowires with the Ni-containing clumps (Fig. 5). Fig. 2 shows that the clumps encircle the entire circumference of the silver nanowires as opposed to Fig. 5 where the clumps are only present at part of the nanowire circumference and none of the Ag-absent clumps fully encircle the nanowire circumference (Pg. 13, lines 4-19). 
8) The quantity of experimentation needed to make the silver nanowire as claimed is expected to be high in considering that a silver nanowire having metal clumps intermittently bonded to the surface, wherein the metal clumps consist of metal different than silver and each metal clump is present around the entire nanowire circumference, has not been completed nor has how such a silver nanowire configuration might be reasonably achieved been suggested in the instant disclosure. Furthermore, the features of Ag-absent metal clumps and fully encircling metal clumps are only ever disclosed as separate embodiments and the prior art does not direct one of ordinary skill in the art on how to make the invention as claimed. 
In view of the aforementioned analysis of the relevant factors, it is concluded that there is sufficient evidence that weighs towards a lack of enablement, such that undue experimentation would be required by one of ordinary skill in order to make the silver nanowire with metal clumps as set forth in claim 14. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12, 14, and 21-22 recite the limitation "the silver nanowires;” however, there is insufficient antecedent basis for this limitation in the claims as only a silver nanowire is originally set forth in claim 12.
Claim 13 is rejected by virtue of its dependency on claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 12-13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (NPL “Stability and structure of nanowires grown from silver, copper and their alloys…” hereinafter referred to as "Gordon").
Regarding claims 12-13, Gordon teaches silver alloy nanowires, particularly, Ag:Cu = 90:10 and 70:30 (Abstract and Pg. 25230, right column, paragraph 1), wherein surfaces of the silver nanowires are doped with copper (Pg. 25230, left column, paragraph 4) and contain well-expressed interfering structures of atomic Cu layers intermittently along the surface (Fig. 2(f), Pg. 25231, right column, paragraph 2), reading on the metal clumps as claimed. As the Ag and Cu structures of the nanowire are alloyed together (Pg. 25231, right column, paragraph 2), the Ag and Cu structures are considered to be chemically bonded, particularly, the Cu structures being present at the surfaces of the Ag nanowires (Pg. 25230, left column, paragraph 4 and Pg. 25232, left column, paragraph 6, Fig. 2(f)). 
Regarding claim 21, Gordon discloses the Ag-Cu nanowires as being immersed in a superfluid helium medium (Pg. 25229, left column, paragraph 2, Pg. 25230, left column, paragraph 5, Pg. 25232, right column, paragraph 1, Fig. 2), which is seen to meet a dispersion comprising the silver nanowires as claimed 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (NPL “Stability and structure of nanowires grown from silver, copper and their alloys…” hereinafter referred to as "Gordon") as applied to claim 12 above, and further in view of Gao et al. (US 2014/0356524, hereinafter referred to as "Gao").
Regarding claim 22, Gordon teaches forming a stable nanoweb from the Ag-Cu nanowires (Pg. 25230, left column, paragraph 4), particularly, the addition of Cu to Ag nanowires improves the thermal stability of the alloy nanowires (Pg. 25231, right column, paragraph 2). However, Gordon does not teach a transparent conductive film comprising the silver nanowires as claimed. 
Gao teaches silver nanowires containing metal nanoparticles along their surface (Fig. 2 and [0053]), wherein the metal nanoparticles may be Cu nanoparticles [0081]. Gao further discloses the nanoparticle surface-deposited nanowires as being used for preparing transparent conductive films [0110], and particularly, nanowires with nanoparticles remaining strictly on the nanowire surfaces and not spreading into open areas of the metal nanowire film as being beneficial for maintaining film transparency [0089]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the Ag-Cu nanowire nanoweb of Gordon to form a transparent conductive film as taught by Gao increase the variability of applications for the stable nanoweb and produce a transparent conductive film with improved thermal stability. As Gordon teaches Cu structures being alloyed into the surfaces of the Ag nanowires (Pg. 25231, right column, paragraph 2, Fig. 2), and Gao teaches nanowires with deposited nanostructures remaining attached to the nanowire surfaces as being effective for maintaining film transparency [0089], one of ordinary skill would have a reasonable expectation of success in producing the adapted Ag-Cu nanowire film. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736